—Per Curiam.
Respondent, was admitted to practice by this Court in 1981. He practiced law in New Jersey, where he was admitted in 1975.
Effective November 19, 2002, the Supreme Court of New Jersey suspended respondent for a period of three months for committing a criminal act that reflected adversely on his honesty, trustworthiness or fitness as a lawyer. Respondent violated New Jersey statutes prohibiting the possession and use of cocaine and drug paraphernalia.
Petitioner moves for an order imposing reciprocal discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has not replied to the motion.
*545We grant petitioner’s motion and reciprocally suspend respondent from practice for a period of six months.